Per Curiam.

Respondent was convicted in the United States District Court for the Southern District of New York of the crime of bribery (U. S. Code, tit. 18, § 201). The conviction was- subsequently reversed on appeal and a new trial ordered, which is shortly to be held. Since the conviction was of a crime constituting a felony under section 378 of the New York Penal Law, petitioner has moved to strike respondent’s name from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law. Respondent has cross-moved “ foían order vacating or modifying any debarment of the * above named respondent as an attorney and counselor at law, and further, for reinstatement as an attorney and counselor at law.”
The motion by petitioner' should be granted, notwithstanding the reversal of the conviction, and the cross motion denied, *147without prejudice to a further application by respondent for reinstatement after disposition of the indictment against him (Matter of Ginsberg, 1 N Y 2d 144; Matter of Marko, 23 A D 2d 442).
Botein, P. J., Rabin, Stevens, Steuer and Capozzoli, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.
Motion to vacate debarment and for reinstatement as an attorney and counselor at law denied, without prejudice to a further application by respondent for reinstatement after disposition of the indictment against him.